476 S.E.2d 263 (1996)
267 Ga. 166
BLAIR
v.
The STATE.
No. S96A1415.
Supreme Court of Georgia.
October 7, 1996.
Donald Eugene Strickland, Albany, for Blair.
Gary C. McCorvey, Asst. Dist. Atty., C. Paul Bowden, Dist. Atty., Tifton, Michael J. Bowers, Atty. Gen., Department of Law, Atlanta, Nancy Grey R. Brimberry, Asst. Dist. Atty., Tifton, Wesley S. Horney, Asst. Atty. Gen., Department of Law, Atlanta, for State.
FLETCHER, Presiding Justice.
A jury convicted Caleb Blair of malice murder in the stabbing death of David Ansley.[1] Blair appeals contending the trial court erred in sustaining the state's challenge to Blair's exercise of his peremptory strikes. Because Blair failed to provide a race and gender neutral, case-related, specific explanation for the exercise of his strikes, we affirm.
1. The evidence showed that Blair and Ansley had both been drinking heavily when they got into an argument over Ansley's girlfriend. Witnesses testified that the two exchanged words and Ansley, who was unarmed, began to push Blair. In response to Ansley's pushing, Blair stabbed him three times and fled the scene. After reviewing the evidence in the light most favorable to the jury's determination of guilt, we conclude that a rational trier of fact could have found Blair guilty of the crime charged beyond a reasonable doubt.[2]
*264 2. After Blair used peremptory challenges to remove six of seven white female jurors, the state challenged the strikes, contending that they were racially and gender motivated in violation of Georgia v. McCollum[3] and J.E.B. v. Alabama.[4] After a careful review of the record, we conclude that Blair failed to offer race and gender neutral, case-related, specific explanations for three of the strikes.[5] As to the fourth strike, the state met its burden of showing that Blair's proffered reason was a pretext for discrimination by showing that he had failed to strike similarly situated jurors of a different race.[6] Therefore, the trial court did not err in sustaining the state's challenge and in returning the jurors to the jury panel.
Judgment affirmed.
All the Justices concur.
NOTES
[1]  The crime occurred July 9, 1995. A grand jury indicted Blair for malice and felony murder on October 9, 1995. After a jury trial, he was found guilty of malice murder on February 14, 1996 and given a life sentence. Blair filed a notice of appeal on March 13, 1996, and the case was docketed in this court on May 28, 1996 and submitted for decision without oral argument on July 22, 1996.
[2]  Jackson v. Virginia, 443 U.S. 307, 99 S. Ct. 2781, 61 L. Ed. 2d 560 (1979).
[3]  505 U.S. 42, 112 S. Ct. 2348, 120 L. Ed. 2d 33 (1992).
[4]  511 U.S. 127, 114 S. Ct. 1419, 128 L. Ed. 2d 89 (1994).
[5]  See Tedder v. State, 265 Ga. 900, 901, 463 S.E.2d 697 (1995); Jackson v. State, 265 Ga. 897, 463 S.E.2d 699 (1995).
[6]  See Jackson, 265 Ga. at 899, 463 S.E.2d 699.